Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 3/18/2021
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28- 32, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130177083 A1-Chen et al (Hereinafter referred to as “Chen”), in view of US 20130022119 A1-Chien et al (Hereinafter referred to as “Chein”)
Regarding claim 21, Chen discloses a method for generating a merge candidate list for encoding or decoding of a video sequence by at least one processor ([0126], merge), the method comprising:
determining a first middle candidate block located above a current block (fig. 8, [0120], one or more middle candidate. Fig. 8A shows a middle candidate block above the current block); 
determining a second middle candidate block located to a left side of the current block(fig. 8, [0120], one or more middle candidate. Fig. 8A shows a middle candidate block located to the left side of the current block); 
; and generating the merge candidate list using the first middle candidate block and the second middle candidate block to permit the encoding or the decoding of the video sequence ([0026], wherein candidate list includes different numbers of candidates using the merge mode)
Chen fails to discloses determining a first middle candidate block that is located above a current block and that is non-adjacent; determining a second middle candidate block that is located to a left side of the current block and that is non-adjacent
However, in the same field of endeavor, Chien discloses determining a first middle candidate block that is located above a current block and that is non-adjacent (Fig. 13 shows non-adjacent blocks); determining a second middle candidate block that is located to a left side of the current block and that is non-adjacent (Fig 9 shows non-adjacent blocks)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to disclose determining a first middle candidate block that is located above a current block and that is non-adjacent; determining a second middle candidate block that is located to a left side of the current block and that is non-adjacent as taught by Chien, to improve coding efficiency ([0043]).

Regarding claim 22, Chen discloses the method of claim 21, wherein the first middle candidate block is located at a middle of a top edge of the current block (Fig. 8a).
Regarding claim 23, Chen discloses the method of claim 21, wherein the second middle candidate block is located at a middle of a left edge of the current block (Fig. 8a).
Regarding claim 24, Chen discloses the method of claim 21, wherein the first middle candidate block includes a horizontal position adjacent to a horizontal center of the current block (Fig. 8a).
Regarding claim 25, Chen discloses the method of claim 21, wherein the first middle candidate block includes a horizontal position adjacent to a horizontal center of the current block (Fig. 8a).
Regarding claim 28, analyses are analogous to those presented for claim 21 and are applicable for claim 28, wherein at least one memory ([0035-0036]) , at least one processor ([0044])
Regarding claim 29, analyses are analogous to those presented for claim 22 and are applicable for claim 29.
Regarding claim 30, analyses are analogous to those presented for claim 23 and are applicable for claim 30.
Regarding claim 31, analyses are analogous to those presented for claim 24 and are applicable for claim 31.
Regarding claim 32, analyses are analogous to those presented for claim 25 and are applicable for claim 32
Regarding claim 35, analyses are analogous to those presented for claim 21 and are applicable for claim 35.
Regarding claim 36, analyses are analogous to those presented for claim 22 and are applicable for claim 36.
Regarding claim 37, analyses are analogous to those presented for claim 23 and are applicable for claim 37.
Regarding claim 38, analyses are analogous to those presented for claim 24 and are applicable for claim 38.
Regarding claim 39, analyses are analogous to those presented for claim 25 and are applicable for claim 39.
Regarding claim 34, analyses are analogous to those presented for claim 27 and are applicable for claim 34.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487